Citation Nr: 1628986	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  12-33 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES


 1.  Entitlement to service connection for asbestosis. 
 
 2.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active duty service from May 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and June 2014 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran was afforded an April 2013 videoconference hearing before a Veterans Law Judge.   A transcript of that hearing is associated with the Veteran's Virtual VA claims file.

The Veterans Law Judge who held the April 2013 hearing is no longer employed by the Board.  The Veteran was notified of this fact in May 2016.  The Veteran replied in a signed and dated statement in June 2016 that he did not desire an additional hearing before a new Veterans Law Judge and wished for his claim to continue adjudication. 

In May 2014 and March 2015, the Board remanded this matter for further evidentiary development.  That development having been completed, this claim is once again before the Board.

The Board also recognizes that the Court of Appeals for Veterans Claims (Court) has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384   (Fed. Cir. 2001).  The Veteran has not contended that his PTSD alone renders him unemployable and the other evidence of record does not otherwise suggest that this is the case, as he was shown to have retired from full time employment at Exxon due to a physical disability only.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The issues of entitlement to service connection for asbestosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The Veteran's PTSD has only been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: depressed mood, anxiety, chronic sleep impairment, nightmares, mild memory loss, disturbances of motivation and mood, anger, intermittent suicidal/homicidal ideations, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for service connected PTSD are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102 , 3.159, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

However, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, as in the case of the Veteran's PTSD claim, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112; 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, VA's duty to notify has been satisfied.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.

VA also provided the Veteran with adequate medical examinations.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation.  

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran and asked specific questions directed at identifying whether he met the required criteria.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

A review of the claims file also shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

However, the Board notes that where, as in the case of the Veteran's PTSD claim, the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence 'used to decide whether an original rating on appeal was erroneous.'  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126.  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369   (2009).

The Veteran's service-connected PTSD is rated as 50 percent disabling in accordance with the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, DC 9411.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication,
 persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id.

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Background

The Veteran contends that the symptoms of his PTSD are worse than currently reflected by his evaluation of 50 percent.

Service treatment records are entirely negative for any psychiatric complaints or findings.  On his Report of History for Separation taken in December 1971, the Veteran denied frequent trouble sleeping and nervous trouble of any sort.  He described his health as "very good."

The first record of psychiatric treatment was not until May 2008.  A private psychologist performed an evaluation in the context of the Veteran's suitability for bariatric surgery.  He noted that the Veteran denied a past personal history of psychiatric treatment.  After extensive clinical evaluation and quantitative testing, he listed the pertinent DSM-IV Axis I disorders: pain disorder associated with psychological factors and generalized medical condition, major depression, and anxiety disorder.  He determined the Veteran had a high risk for substance abuse and declined to recommend him for bariatric surgery.  The Veteran was provided with a global assessment of functioning (GAF) score of 41.

VA treatment records show that in February 2009 the Veteran was seen as a new patient with complaints of not being able to sleep since 2003, along with worsening depression.  He was noted to have been recommended medical treatment by an outside psychologist but he could not afford it.  He reported a history of irritability, social withdrawal, anger and nightmares of the in-service event 3-4 times a week.  His PTSD screen was positive.  Further workup by mental health in March 2009 diagnosed major depressive disorder and PTSD (described as prolonged and untreated).  He continued with treatment, with follow up in July 2009 noting issues with being isolative, hypervigilant and easily started.  He was also referred to the Vet Center by his VA outpatient providers in June 2009. 

A September 2009 letter from the Vet Center indicated that he was referred due to his need for more frequent counseling and he was noted to be attending weekly group sessions for PTSD.  His symptoms included intrusive thoughts and nightmares about the incident, difficulty concentrating, short term memory problems and major sleep issues of only being able to sleep about 4 hours a night and waking up every 2 hours in anxiety.  He also reported issues with depression, anxiety, hypervigilance, exaggerated startle responses, irritability with angry outbursts and a pervasive sense of doom.  He reported having few friends, lacked social contact and avoided crowds.  Based on the counseling therapist's experiences with this client, it was concluded that the Veteran suffered from moderate to severe PTSD. 

Subsequent VA treatment records from 2010 through February 2014 document ongoing treatment for Axis I diagnosis of major depressive disorder and PTSD.  These records repeatedly cite the incident involving the child having been run over as a major stressor.  They also reveal continued symptoms of sleep problems, including distressing dreams about the incident, trouble staying asleep, recurrent thoughts about his time in service, hypervigilance and easy startle response.  He also had ongoing problems with depression.  He was noted to be treated for his symptoms with medication that included Trazadone and Sertraline.

In an additional letter from the Veteran's Vet Cent counselor in January 2015 indicated that the Veteran has continued to participate in group sessions and in individual sessions as needed.  She indicated that the Veteran suffered from moderate to severe PTSD which would likely continue to require long-term supportive therapy.  Clinical observations of the Veteran reflected an ongoing pattern of difficulty managing anger, propensity to socially isolate from others, depressive episodes, reoccurring nightmares, and intrusive thoughts, in addition to difficulty breaking out of the habit of constantly checking doors and windows at night.  In particular, the Veteran has noted problems isolating from his granddaughter due to her reminding him of the girl who he witnessed being killed during military service, his primary stressor.  It was also noted that the Veteran had recently increased in depressive episodes due to his mother's death, decreasing his motivation.  He continues to report a combination of suicidal/homicidal thoughts in response to violent nightmares he experiences.

VA treatment records from February 2014 to present show complaints of anxiety and depression and that the Veteran is prescribed medication through the VA Medical Center.  In January 2015, the Veteran was seen with symptoms of anxiety, anger, and withdrawal.  He was diagnosed with PTSD major depressive disorder and provided with a GAF score of 48.

The Veteran reported for a VA medical examination for this condition in March 2016.  The examiner advised that PTSD was responsible for a level of occupational and social impairment best characterized as occupational and social impairment with reduced reliability and productivity.  The Veteran reported symptoms including a depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.

Analysis

Based on the above, the Board finds that the Veteran's PTSD only meets the criteria for a 50 percent evaluation.  In order to warrant the next higher evaluation, the evidence must show evidence of occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 443-44 (2002) (finding that the psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, and that a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

First, the Veteran's GAF scores must be assessed.  The GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness.'  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quotation omitted).  A GAF score is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a  depressed man avoids friends, neglects family, and is not able to work).  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130. See Carpenter, 8 Vet. App. at 242.

Here, the Veteran's GAF scores were predominantly in the range of 41 to 48, indicating evidence of serious symptoms.  Thus, the Veteran's GAF scores alone reflect a psychiatric disorder that was of an overall serious nature.  These scores do not merit the assignment of a 70 percent or higher rating for the Veteran's PTSD as such a rating requires a more severe impairment manifesting in deficiencies in reality testing as well as major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood or impairment in reality testing that is just not supported by the Veteran's moderate to serious presentation, as shown by his impairments in maintaining effective work and social relationships.  Moreover, while the Vet Center noted moderate to severe PTSD and some severe symptoms, the examiners nevertheless assigned GAF scores of 41 to 48 as reflective of the Veteran's overall impairment. 

The Veteran's GAF scores alone, however, cannot serve as the sole basis for evaluating his higher initial rating claim for PTSD.  All pertinent evidence of record must be considered and the Board's decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  The Board notes in this regard the Veteran's statements regarding his symptoms, difficulties in social situations due to such symptoms, and his difficulty with maintaining relationships.  The Veteran is competent to testify as to the symptomatology associated with his service-connected PTSD during the time period in question.  See Jandreau, 492 F.3d at 1372.  The Veteran's statements provide evidence of the Veteran's depressed mood, anxiety, chronic sleep impairment, nightmares, mild memory loss, disturbances of motivation and mood, anger, intermittent suicidal/homicidal ideations, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran's overall symptoms of this nature were present throughout the period of appeal.  There were never indications of more serious symptoms, including substantial memory problems, hallucinations, or any grossly inappropriate behaviors.  The January 2015 Vet Center letter does indicate that the Veteran complained of suicidal/homicidal  ideation at some point, but he denied an active plan, and he had previously denied suicidal/homicidal ideations and denied suicidal/homicidal ideations thereafter.  Thus, the Veteran's symptoms are not of the frequency, severity, and duration as contemplated in a 70 percent or higher rating. 

All of this evidence persuasively suggests that the Veteran's service-connected PTSD was manifested by just occupational and social impairments with reduced reliability and productivity because such symptoms, although at times severe, were more moderate for the majority of the time and appeared to be better controlled.  While the Veteran was unemployed during the period of appeal, the VA examiners of record determined that this was due to the Veteran's other physical disabilities and not solely due to his psychiatric disability.  Additionally, while it was noted that the Veteran had intermittent problems with activities of daily living during exacerbations of his conditions, this appeared to be transitory and did not prevent such on a regular basis.  Additionally, while the Veteran's socialization appeared to be restricted to immediate family, he was still shown to be capable of socializing within that limited context.  In this regard, it was noted that the Veteran regularly attends church and a PTSD support group, with good results.  Furthermore, treatment notes and the VA examiner indicated good compliance with medication and therapy, with some improvement in symptoms over the course of the appeal.  It was noted that the Veteran had difficulty in adapting to stressful circumstances, including work or a work-like setting, but ultimately indicated that such overall impact resulted in occupational and social impairment with reduced reliability and productivity.  Thus, the Veteran's symptoms are not the severity, frequency, and duration as contemplated in a higher rating.  The record evidence has not shown occupational and social impairment with deficiencies in most areas or a total occupational and social impairment at any time during the period in question.  As such, the Board finds that the Veteran is only entitled to a 50 percent evaluation throughout the relevant appeals period.  In so finding all of the above, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to a higher rating for his disability.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment. 

The Board has considered whether staged ratings are warranted but finds that they are not, as the evidence, does not show that there are distinct periods of time where an evaluation in excess of 50 percent is warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's PTSD at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2015).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015). 

The rating criteria adequately contemplate the Veteran's PTSD.  The Veteran's PTSD is manifested by symptoms such as depressed mood, anxiety, chronic sleep impairment, nightmares, mild memory loss, disturbances of motivation and mood, anger, intermittent suicidal/homicidal ideations, and difficulty in establishing and maintaining effective work and social relationships.  These manifestations are already contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.




ORDER

Entitlement to an initial rating higher than 50 percent for PTSD is denied.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here the Veteran's claims file was reviewed by a VA examiner in April 2015.  The VA examiner reviewed the Veteran's statements, along with the medical evidence and provided a follow up medical opinion.  The examiner took the Veteran's statements regarding  exposure to asbestos while at Exxon as valid and true. With regards to the interpretation of the chest radiographs, two radiographs are interpreted by two radiologists and neither cites radiographic evidence of interstitial lung disease or pulmonary fibrosis which is consistent with asbestosis.  He further explained that asbestosis is an interstitial lung disease that causes pulmonary fibrosis and that on chest radiograph this manifests as fibrotic bands superimposed on a background of widespread irregular opacities, shaggy heart border and septal thickening, extensive pleural changes, and blunted costographic angles.  These findings are not present in the two sets of chest radiographs obtained of the Veteran on April 1, 2010 and September 16, 2014.  The examiner further noted that while it is true he is not a certified "B" reader, he and the two radiologists who interpreted the radiographs are experienced in interpretation of chest radiographs to detect the presence of pneumoniosis.  Regarding the explanation for the abnormal pulmonary functions and the subjective dyspnea experienced by the Veteran, the examiner further states that he is morbidly obese, has obstructive sleep apnea, a history of deep vein thrombosis and pulmonary embolism, coronary artery disease, gout, hyperlipidemia, and hypertension and that all of these conditions alone, and especially when combined, would decrease pulmonary function and increase shortness of breath.  There was no reference given to any prior diagnoses of asbestosis in the claims file.

A review of the Veteran's claims file, however, shows that the Veteran's primary physician, Dr. G. G., diagnosed him with pulmonary asbestosis in December 2014.  Additionally, it appears that a pulmonary functions test was performed that same month and reveals results consistent with asbestosis.  Although these records were associated with the claims file at the time of the VA examination in April 2015, it does not appear that the VA examiner reviewed them, despite his acknowledging otherwise.  These records, at the very least, call into question the examiner's findings that the Veteran did not have a diagnosis of asbestosis

The Board, therefore, finds this assertion was based upon an inaccurate factual premise, as the Veteran's service treatment records do show that he was actually being treated for asbestosis as confirmed by a pulmonary functions test.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based on an inaccurate factual premise has no probative value).  As such, the opinion of record, which only examined the Veteran's other respiratory issues in relation to military service, if of limited probative value.  Accordingly, the claims file should be returned to the VA examiner who provided the April 2015 VA examination addendum opinion for an additional addendum opinion in which the issue of the Veteran's diagnosis of asbestosis confirmed by pulmonary functions test is considered in light of the Veteran's lay statements regarding asbestos exposure in military service.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A  (West 2015); 38 C.F.R. § 3.159(c)  (2015); Bell v. Derwinski, 2 Vet. App. 611, 613   (1992).




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) . Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran's claims file should be returned to the VA examiner who provided the April 2015 VA examination addendum opinion for an additional addendum opinion regarding the claim for asbestosis. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision. In particular, the examiner must consider and discuss the December 2014 findings of the Veteran's diagnosis of asbestosis by his private provider along with accompanying pulmonary function test results.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed respiratory disorder, to include asbestosis, was caused by, or is the result of, the Veteran's military service.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall, 11 Vet. App. at 268.

4. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


